Citation Nr: 1230771	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO. 09-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and generalized anxiety disorder. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The November 2008 rating decision denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder. 

In a September 2010 decision, the Board reopened the Veteran's claim and remanded it to the RO via the Appeals Management Center (AMC) for further development. 

The Board has rephrased the Veteran's claim as one for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The findings of the December 1994 and December 2011 VA examiners are competent medical evidence. 

2. The preponderance of the evidence reflects that the Veteran does not have a psychiatric disorder due to any incident of his active duty service and that his personality disorder was not worsened by a superimposed injury or disease in service. 


CONCLUSION OF LAW

The Veteran's psychiatric disorder was not incurred or aggravated in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2008. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence and provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations from December 1994 and December 2011.

The December 2011 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. In a May 2012 addendum, the examiner stated that he reviewed the claims file and that the review did not change his opinion. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in September 2010 so that the Veteran could undergo a VA examination, as noted above. The RO was also directed to obtain additional private records. In October 2010 the RO sent the Veteran release forms for his private health care providers and he did not return them. In October 2010 the Veteran informed VA that all evidence was already associated with his claims file. The Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection

The Veteran contends that his diagnosed psychiatric disorder is the result of his period of active military service. Because the record shows that his adjustment disorder with depressed mood was resolving when he was discharged and the preponderance of the evidence shows that his current psychiatric disorder is unrelated to service, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, presumptive service connection for a psychosis is not warranted because the Veteran's diagnosed psychiatric disorders: major depressive disorder and generalized anxiety disorder are not psychoses as defined by 38 C.F.R. § 3.384. Further, he was not diagnosed with a psychosis within one year of separating from service. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The evidence of record shows that in January 2007, the Veteran was diagnosed with major depressive disorder. In August 2011 he was diagnosed with major depressive disorder and generalized anxiety disorder was to be ruled out. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

The Veteran's STRs show that in July 1993, he reported feeling depressed for the previous three weeks. He had suicidal ideation but denied having a plan to kill himself. He later told a fellow service member that he was considering hanging himself from a mast. The soldier reported this and the Veteran was subsequently admitted to a hospital for treatment. He reported a history of dissatisfaction with the Navy due to his difficulty learning English and feelings of not fitting in. He denied active suicidal ideation while hospitalized but his treating physician concluded that "his personality disorder is so severe that continued military service may precipitate return of suicidal ideation, placing him at risk to harm himself or others."  It was noted that his poor motivation and personality disorder would limit the effectiveness of psychiatric treatment. During his hospitalization, the Veteran was not prescribed medication. Instead, he participated in anger management, stress management, and occupational therapies. At his discharge, it was noted that there was no evidence of psychosis, neurosis, or a major mood disorder, and that his suicidal ideation had resolved. He was diagnosed with adjustment disorder with depressed mood, resolving, and a personality disorder not otherwise specified with dependent and histrionic features. 

In August 1993 he was recommended for discharge because of his personality disorder. It was noted that the personality disorder created "potential for suicidal ideation" and that continued military service may place him at risk for harming himself or others. His August 1993 separation examination noted that he had a personality disorder. 

Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits. 38 C.F.R. § 3.303(c). Nevertheless, service connection may still be warranted where a congenital or developmental defect is subject to a superimposed injury or disease during service. VAOPGCPREC 82-90 (July 18, 1990). 

The in-service diagnosis of a personality disorder not otherwise specified with dependent and histrionic features suggests that the Veteran had a preexisting personality disorder. 38 C.F.R. § 3.303(c). The Veteran does not contend and the evidence does not show that he had a psychiatric disorder prior to service. The evidence is therefore insufficient to rebut the presumption of soundness for any psychiatric disorder aside from the personality disorder, which is not a disability under VA laws.

In sum, there are two nexus questions to be addressed: 1) whether the Veteran sustained any superimposed disability on the preexisting personality disorder and 2) whether any diagnosed psychiatric disorder unrelated to the personality disability was caused or aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence does not show that the Veteran sustained a superimposed disability on his personality disorder. He underwent a VA examination in December 1994. He reported that joining the Navy was a poor choice. He felt that he was treated unfairly and assigned the worst duties. He stated that he told a fellow service member that he felt so bad that he was going to jump overboard, and that the service member reported him. He was sent to a psychiatric ward for five to six days but was not medicated. He participated in therapy and was discharged. 

After leaving Naval service, the Veteran reported being married for several months but then the marriage ended. He had recently began working as an art teacher, but previously had two jobs which did not last very long. The examiner found that the Veteran had no psychotic symptoms, hallucinations, or delusions. The examiner found that the Veteran was "rather regressed and dependent in his behavior[]" and that he "definitely" was not suicidal or homicidal. The examiner concluded that the Veteran's "...main problem is secondary to a personality disorder," but deferred rendering a final diagnosis until the claims file was reviewed and the Veteran could undergo a psychological evaluation.

In March 1995, the Veteran underwent a psychological evaluation and his claims file was reviewed. At the evaluation, the Veteran was logical and coherent and his speech and thought processes were within normal limits. He did not have hallucinations. His mood was tense and anxious, but not depressed. His affect was appropriate. He did not have suicidal or homicidal ideation. He lacked insight and had fair judgment. He seemed emotionally immature and dependent. At the time of the evaluation he remained employed as an art teacher. He was not receiving psychiatric treatment and did not take medication. He was found to be emotionally immature with passive dependent and passive aggressive traits. After the evaluation, the final diagnoses were "no specific mental disorder" and a personality disorder not otherwise specified with mixed features (borderline, passive, and dependent). 

In December 2011, the Veteran underwent a second VA examination. He had been diagnosed with depressive disorder not otherwise specified. The examiner noted that the Veteran reported depression in January 2007 and was prescribed Paxil. He was referred to a social worker for therapy in April 2007. He reported to his social worker that a reduction in income due to a poor real estate market and conflicts within his civic group ("Baseball Double A") caused him to lose faith in himself and his abilities. He reported feelings of sadness and a loss of drive and motivation. 

The examiner opined that the Veteran's psychiatric disorder was not related to service. He found that there was no evidence of complaints of psychiatric symptoms or treatment prior to service. In service, the Veteran was diagnosed with adjustment disorder with depressed mood that was resolving, but at his December 1994 VA examination he was not diagnosed with a psychiatric disability and instead was diagnosed with a personality disorder. Subsequently, he was diagnosed with depression in January 2007 after testing positive on a depression screen and reporting contemporaneous economic and social factors as stressors. He was diagnosed with major depression by Dr. J. J. in September 2008. The examiner noted that the Veteran cited economic and social stressors at the December 2011 examination and the Veteran's psychiatric disability was not caused by his period of service. 

In May 2012 the examiner who conducted the December 2011 VA examination indicated that the claims file was reviewed and that it did not change the opinion he rendered in his December 2011 examination report. 

The findings of the December 1994 and December 2011 VA examiners weigh against the Veteran's claim. Further, January 2007 and April 2007 VA treatment records show onset of depression in January 2007 that was precipitated by contemporaneous economic and social stressors. These findings also weigh against his claim because they show that his depression was caused by post-service factors. Additionally, he was diagnosed with depression over ten years after he separated from service in August 1993. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A September 2008 fee-basis VA medical record provides evidence in favor of the Veteran's claim. Dr. J. J. opined that the Veteran's in-service diagnosis of a personality disorder was a "clear and unmistakable error," and that the symptoms that he displayed were of severe major depression. He stated that the Veteran's psychiatric disorder "ha[d] to be considered service connected in nature for beyond any reasonabl[e] doubt [it] is chronic and permanent in nature. Onset in active duty."  

However, Dr. J. J.'s findings are outweighed by the findings of the VA examiners and social worker. Dr. J.J.'s opinion is not explained or its bases stated. Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

Dr. J. J. did not provide an explanation as to why the military psychiatrists erred in their diagnoses of a resolving adjustment disorder and a personality disorder. He did not provide an explanation as to why the Veteran's in-service symptoms were of major depression as opposed to a personality disorder. In making a finding of chronicity he did not address why the December 1994 VA examiner found that the Veteran had no Axis I diagnosis and instead diagnosed a personality disorder. Dr. J. J.'s record is not accompanied by an evaluation of the Veteran. For these reasons, his statement is outweighed by the findings of the VA examiners and the VA records from January and April 2007. 

The preponderance of the evidence shows that the Veteran had an adjustment disorder that was resolving when he was hospitalized in July 1993. He was evaluated and discharged from service due to a personality disorder. When he underwent a VA examination in December 1994, he was not diagnosed with a mental disorder and the evidence does not show that he was diagnosed with one until January 2007. Therefore, he did not sustain a superimposed disability on his personality disorder and his currently diagnosed psychiatric disorder was not separately caused or aggravated by his period of active service. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


